Citation Nr: 0013626	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-02 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service connected low 
back disability or a service connected right knee disability.

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for a left knee disability and an increased 
disability rating for a low back disability were denied.  

The Board notes that the July 1998 rating action also denied 
an increased disability rating for a right knee disability.  
The veteran filed a timely notice of disagreement to this 
action and a November 1998 statement of the case was 
furnished to him addressing this issue.  The evidence does 
not show that the veteran filed a substantive appeal of this 
issue.  On the contrary, in a statement dated in January 
1999, the veteran indicated that he was "in agreement with 
the 10 percent awarded for my right knee."  Similarly, while 
a January 1999 VA Form 9, Appeal to Board of Veterans' 
Appeals, indicates that he wished to appeal the issues of 
entitlement to service connection for a left knee disability 
and an increased rating for a low back disability, he did not 
execute an appeal of the right knee claim.  Although a 
November 1999 Informal Hearing Presentation includes the 
issue of entitlement to an increased rating for a right knee 
disability, the evidence does not show that an appeal of that 
issue has been perfected.  Accordingly, the Board lacks 
jurisdiction over this issue.  


FINDINGS OF FACT

1.  A left knee disability is not currently shown.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased disability rating for a 
low back disability has been developed.

3.  The veteran's low back disability is manifested by 
complaints of pain and stiffness and full range of motion.  
Ankylosis is not shown.


CONCLUSIONS OF LAW

1.  A claim for service connection for a left knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).

2.  The criteria for an increased disability rating for a low 
back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5286, 5289, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Service Connection for a Left Knee Disability

In general, service connection may be granted disability 
resulting from injury or disease that was incurred in, or 
aggravated by, active service in the Armed Forces.  38 C.F.R. 
§ 3.303.  Additionally, service connection may be established 
on a secondary basis, if the claimed disability is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The three elements 
of a "well grounded" claim for service connection are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a left knee injury or disability during service; (2) 
whether he currently has left knee disability; and if so, (3) 
whether his current left knee disability is etiologically 
related to his inservice left knee injury or disability or 
related to a service connected disability.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran contends that he has a left knee disability, 
which he attributes to either his low back disability or his 
right knee disability.  After a review of the evidence, the 
Board finds that his contentions are not supported by the 
evidence.  Accordingly, his claim fails.  

In March 1995, he underwent surgery on his left knee at a 
private hospital.  The report of his operation indicated that 
he developed left knee pain at work after lifting a patient.  
The medial meniscus was intact to probing and the anterior 
cruciate ligament and lateral meniscus were intact.  
Pathology was limited to some "fraying" of the cartilage on 
the medial femoral condyle which was "smoothed off."  A 
postoperative diagnosis of left knee chondromalacia, medial 
femoral condyle, was rendered.  Subsequent private medical 
and VA treatment records are silent for any additional 
clinical diagnosis or treatment of a left knee disability.  

While the evidence shows some left knee pathology in March 
1995, the disability was apparently resolved, as the most 
recent medical evidence does not show a current left knee 
disability.  A March 1998 VA Joints examination report 
indicates that both his knees were normal to inspection.  
There was no crepitus in either knee.  He had 0 degrees of 
extension and 120 degrees of flexion bilaterally.  The 
examination report also indicates good ligamentous stability.  
He had good quadriceps strength with no effusion.  The 
examining physician indicated that x-ray examination of the 
left knee was negative.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a left knee disability could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  Moreover, there is no competent evidence of any 
nexus between the claimed disorder and service or a service 
connected disability.  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would indicate a 
diagnosis of a current left knee disability.  In the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the presence of any current left knee disability to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board also notes that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), does not arise until a claim is shown to be well 
grounded.  The Board must also point out that the veteran is 
free to submit new and material evidence, and reopen his 
claim for service connection, at any time.  

II.  Increased Disability Rating for a Low Back Disability

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

Service connection for lower back strain was established by 
means of an August 1991 rating action as service medical 
records indicate that the veteran had developed mechanical 
lower back strain while on active duty following an 
automobile accident.  A noncompensable disability rating was 
assigned effective August 2, 1991, the day after the veteran 
separated from active duty.  By means of a July 1998 rating 
action, the disability evaluation for his low back strain was 
increased to 10 percent disabling, effective October 27, 
1997, the date of claim on appeal.  The veteran appeals this 
rating action and claims that his low back strain is more 
severe than currently evaluated warranting an increased 
disability rating.
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's current low back strain is evaluated under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a (1999).  Under these 
criteria, a 10 percent disability rating contemplates 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is appropriate for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  The 
veteran's low back disability may also be rated on limitation 
of motion.  Under Diagnostic Code 5292, a 10 percent 
disability rating is appropriate for slight limitation of 
motion of the lumbar spine.  A 20 percent disability rating 
is appropriate for moderate limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5289, a 40 percent 
disability rating is appropriate for favorable ankylosis of 
the lumbar spine while Diagnostic Code 5286 provides for a 60 
percent disability rating for complete bony fixation 
(ankylosis) of the spine at a favorable angle.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

An August 1994 VA medical record indicates that the veteran 
reported a 5-day flare up of lower mid back pain.  He 
reported no radiation of pain and no recent injury.  He noted 
improvement with heat.  On examination his upper lumbar 
muscles were found to be tight and tender.  A diagnosis of 
thoracic strain was rendered.  The veteran was told to apply 
local heat and prescribed medication.  An August 1994 VA x-
ray report indicates that films of the lumbosacral spine and 
pelvis reveal that the vertebral body heights and disc spaces 
were well maintained.  The pedicles were intact and there was 
no misalignment identified.  The SI joints and hip joints 
were also well maintained.  Similarly, a x-ray report of his 
thoracic spine indicates that the vertebral body heights and 
disc spaces were well maintained, the pedicles were intact, 
and there was no identifiable misalignment. 

Private medical records from October 1997 to January 1998 
from Dr. Raphael Longobardi, indicate that the veteran was 
seen for an evaluation of his neck and back following a motor 
vehicle accident in October 1997.  On his initial visit in 
October 1997, he had severe spasm of the lumbar musculature.  
X-ray examination showed mild posterior facet arthrosis 
affecting L5-S1 with no other significant bony abnormalities 
or deformities.  Moderate lumbar strain was diagnosed.  A 
physical therapy treatment was recommended.  In November 
1997, he reported that his lumbar region was about 50 percent 
better and that he had witnessed significant improvement of 
his symptoms.  Physical examination revealed significantly 
improved range of motion of the lumbar spine in all planes.  
A diagnosis of resolving lumbar strain was rendered.  In 
December 1997, the veteran reported further improvement of 
his condition and returned to his power lifting routines.  

In March 1998, the veteran was afforded a VA Joints 
examination.  The examination report indicates that the 
veteran reported that while physical therapy was helping him, 
he still had stiffness.  The examination report notes that 
the veteran was slightly tilted to the right with his resting 
posture of his low back.  While the veteran reported painful 
side bending bilaterally, the examiner found full range of 
motion with 30 degrees of extension and 80 degrees of 
flexion.  There was no palpable tenderness in his low back.  
The examiner diagnosed lumbar strain and sprain injury which 
is still mildly symptomatic.

Based on a review of the evidence of record, the Board finds 
that an increased rating is not warranted.  While the veteran 
has low back pain, the evidence does not show that he has 
muscle spasm on extreme forward bending.  While the October 
1997 private medical records indicate severe lumbar muscle 
spasm resulting from his October 1997 accident, subsequent 
treatment records in November and December 1997 as well as 
the VA examination report of March 1998 are negative for such 
finding.  Similarly, the evidence does not show that he has 
loss of unilateral lateral spine motion.  On the contrary, 
the report of the March 1998 VA examination indicates that he 
has full range of motion.  As there are no current findings 
of muscle spasm on extreme forward bending or loss of 
unilateral lateral spine motion, an increased rating under 
Diagnostic Code 5295 is not appropriate.  

Additionally, as the medical evidence shows full range of 
motion of the lumbar spine without any indication of 
ankylosis, an increased rating based on Diagnostic Codes 
5286, 5289, or 5292 is not warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  The 
most recent VA examination shows that his back strain is only 
mildly symptomatic.  Private medical records show that he 
continues to "power lift."  Based on the evidence, the 
Board must find that any functional impairment resulting from 
the veteran's low back disability is sufficiently compensated 
by the 10 percent rating currently in effect.
 
In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a low back 
disability as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5286, 5289, 5292, 5295 (1999).


ORDER

Service connection for a left knee disability is not well 
grounded and is therefore denied.  An increased disability 
rating for a low back disability is denied. 




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals




 

